Citation Nr: 1535066	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-39 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing acuity in the right ear, and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with complete audiological examinations in September 2012 and July 2014.  These examinations were performed by audiologists that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The examiners also noted the impact of the Veteran's service-connected hearing loss had on the ordinary conditions of his life, including his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In October 2012, the RO issued a rating decision which granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective November 15, 2011.  The Veteran appealed this decision seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  

In September 2012, the Veteran underwent a VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
45
LEFT
65
45
45
65
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 29 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability was 98 percent in the right and 96 percent in the left ear.  The report concluded with diagnoses of sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The examiner also noted that this condition impacts the ordinary conditions of the Veteran's life, including his ability to work.  Specifically, the Veteran reported that he often has to ask people to repeat what they say, and that he has to turn up the volume to very loud to hear his television.

In July 2014, the Veteran underwent a second VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
35
50
LEFT
70
55
50
75
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 33 decibels in the right and 63 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 88 percent in the left ear.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  The examiner noted that this condition would impact the Veteran's daily life and ability to work due to his having difficulty hearing people unless they are very close to him.  He also reported having difficulty hearing his television.

Using Table VI, the September 2012 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I right ear hearing acuity with Level I left ear hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Using Table VI, the July 2104 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear, and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI. See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I hearing acuity with Level III hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, there is no basis for additional staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, especially when there is background noise, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321 (2015).  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  

The Veteran's only other service-connected disability is tinnitus, and a review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a Veteran's service-connected disabilities).  As the available schedular criteria for his service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and a compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


